Citation Nr: 1533414	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-11 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for postoperative residuals of herniated nucleus pulposus.

2.  Entitlement to a rating in excess of 10 percent for a tender surgical scar, status postoperative herniated nucleus pulposus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from September 1958 to September 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2009, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  Such a hearing was scheduled for December 2013.  However, prior to the hearing, the Veteran withdrew his request for a hearing.  See 38 C.F.R.              § 20.704(e) (2014). 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file does not reveal any additional documents pertinent to the matters on appeal.


FINDING OF FACT

In December 2013, prior to the promulgation of an appellate decision, the Veteran submitted a statement indicating that he was withdrawing from appeal claims for an increased rating for postoperative residuals of a herniated nucleus pulposus and a tender surgical scar, status postoperative herniated nucleus pulposus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals as to claims for an increased rating for postoperative residuals of a herniated nucleus pulposus and a tender surgical scar, status postoperative herniated nucleus pulposus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  An appeal withdrawn on record during a hearing is an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b). 

In the present case, in a December 2013 statement, the Veteran withdrew from appeal claims for an increased rating for postoperative residuals of a herniated nucleus pulposus and a tender surgical scar, status postoperative herniated nucleus pulposus.  Hence, with respect to such claims, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to these matters, and they must be dismissed.


ORDER

The appeal is dismissed.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


